PER CURIAM.
The case shows that the Grover Cleveland was owned by the Lower Coast Transportation Company, a corporation created under the laws of Mississippi and domiciled at Bay St. Louis in that state, and that that corporation entered into a combination or partnership with the owners of the El Rito, by which the two. vessels, the Grover Cleveland and El Rito, were to be operated by a corporation known as the Lower Coast Merchants’ & Growers’ Transportation Company, the earnings to be divided between the three corporations ; and under this arrangement the Grover Cleveland was turned over to and was operated by the Lower Coast Merchants’ & Growers’ Transportation Company, which company contracted with the Gulf Refining Company of Louisiana for necessary fuel oil to operate the Grover Cleveland, and the oil furnished under this contract is the basis of the intervening libel of the Gulf Refining Company.
The District Court found that the Gulf Refining Company had alien on the Grover Cleveland for the fuel thus furnished; and in this we concur. The fact that bills were made out to other parties connected with the management of the boat does not destroy the maritime-lien for supplies furnished in a foreign port. And see chapter 373. 36 Stat. 604. Affirmed.